ORMOND, J.
The evidence admitted by the court, amounts to nothing more, than that the witness on a former occasion, had accused the plaintiff of being guilty of perjury. *460It can make no difference, that the accusation was' sworn to before the grand jury. The proceeding was ex parte: the plaintiff had no power to cross-examine the witnessess, or to offer testimony in his exculpation. It is to be sure stated, that the grand jury directed a bill of indictment to be drawn up; but if an act of the grand jury, such as the finding of a true bill, would be admissible, the mere unexecuted determination to do the act, could not be evidence for any purpose'; and if admissible, could not be proved by any number short of the entire grand jury. The evidence offered was not only mere hearsay, but it was also an attempt to prove the intentions of others to do a particular act. In any aspect in which it can be viewed, it was clearly inadmissible.
This renders it unnecessary to consider the objection made to the witness as a grand juror, or in what cases, or for what purposes a grand juror may disclose what took place in the grand jury room.
Let the judgment be reversed and the cause remanded,